Title: To Benjamin Franklin from Le Roy, [17 March? 1779]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


mercredy matin [March 17, 1779?]
Mon Illustre Docteur nous envoyons Mde Le Roy et moi savoir de vos Nouvelles nous esperons que votre nouvel accès de goutte est bien diminué ou appaisé.
J’ai l’honneur de vous prévenir en même temps que sil fait beau demain jeudy le Monsr Inconnu ou anonyme fera des experiences sur le feu principe à Onze heures mais Je crains bien que vous ne puissiez pas être des nôtres recevez mon Illustre Docteur Mille sincères assurrances de mon attachement éternel pour vous. Avez vous recu des Nouvelles de L’Amèrique? L’anonyme ne fait plus ses experiences dans le même endroit. C’est actuellement ruë de Bourgogne faub. St Germain chez M Le Marquis de LAubespine.
 
Addressed: A Monsieur / Monsieur Franklin Ministre / Plenipotentiaire des Etats unis de / LAmèrique Septentrionale / a Passy
